            Case 1:11-cr-00455-VM Document 62 Filed 06/11/19 Page 1 of 1




                                                                                     ,.;.\.- 'Dedicated ro Success in Reeovery

Regular Fax& Mall



                                                                                                            1.'SDC      Sl>NY
Date: 06/10/2019
                                                                                                            O<>CUMENT
US District Court SDNY
                                                                                                            ELECTRONICALLY Fl 1,1
500 Pearl Street Suite 1312, NYNY

Attn: Honorable Victor Marrero
                                                                                                             DOC #:                        l
                                                                                                                                      o/ . Ltfj !
                                                                                                        ,,I n \TE FH,ED:r, "'__/ / /I J_ II.
                                                                                                           !                              '
Re: Steven K.                                                                                           a.=;;;:.;:_-=:-:- . -· -=-=·====::!.I
DOB: 5/19/1967

Dear Sir/Madam:

       This letter is to hereby certify that Steven Kato was admitted into our Adult
Rehabilitation facility on 06/07/2019. Their estimated length of stay will be 14 - 28 days.
His/her primary counselor's name is Josephine Sharkey who can be reached at (732)946-3030
and his/her extension is 2313.

            If there are any questions, please contact the primary counselor that is listed above.




 atalie Ulysse B
Utilization Rev·  Coordinator
(732) 946-303 ext. 2325




                                                                                                                                     --
                                                          !).\TE




                       New Hope FouJ1datlon 80 Conover Road Marlboro, NJ 07746 (732) 946--3030

This lnfcrmati011 has be61 disclosed to you frcm records whose eonfldenba\ity is protected by fadaral law. Federal l'Qgulations (42 CFR-Part 2) prohibits you from
making any further disclosures of it wlthcul the specific written contMt of the person to whom ii pertains, or as oihorwlse permitted by such regula1lons, a
general eulhortzatlon for the release of medkal or other information is !:!.QI sufficient for this purpose
